150 N.J. Super. 503 (1977)
376 A.2d 188
PHILIP KRUVANT, CHARLES KRUVANT, BOBCAR CORPORATION, A CORPORATION OF THE STATE OF NEW JERSEY, AND NORMAN KRUVANT, CHARLES KRUVANT, TRUSTEES IN DISSOLUTION OF EMPIRE HOLDING CO., PLAINTIFFS-APPELLANTS,
v.
12-22 WOODLAND AVENUE CORPORATION T/A SUBURBAN ESSEX RIDING CLUB AND MAYFAIR FARMS HOLDING CORP., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued May 17, 1977.
Decided June 13, 1977.
Before Judges LORA, CRANE and MICHELS.
Mr. William L. Brach argued the cause on behalf of appellants (Messrs. Brach, Eichler, Rosenberg and Silver, attorneys).
*504 Mr. Sheppard A. Guryan argued the cause on behalf of respondent 12-22 Woodland Avenue Corporation t/a Suburban Essex Riding Club (Messrs. Lasser, Lasser, Sarokin & Hochman, attorneys).
Appeal dismissed by consent as to respondent Mayfair Farms Holding Corp.
PER CURIAM.
Our review of the record has persuaded us that the factual findings of the Law Division judge could reasonably have been reached on the evidence. The judgment is affirmed substantially for the reasons expressed by Judge Dwyer in his opinion which is reported at 138 N.J. Super. 1 (Law Div. 1975). See Rova Farms Resort v. Investors Ins. Co., 65 N.J. 474, 483-484 (1974); Mannillo v. Gorski, 54 N.J. 378 (1969).